Title: To James Madison from John Graham, 19 August 1808
From: Graham, John
To: Madison, James



Sir
Department of State 19th. Augt. 1808

I had the pleasure to receive this Morning your Letter of the 16th. covering the Bill drawn on you by Mr Rogers.  As you have accepted this Bill, it will be paid at the Treasury without an order from you.  I consider it therefore as unnecessary in this case to send your Letter to the Secy of the Treasury for your Signature.  I shall however send you such Letters in future when I have occasion to forward Bills for acceptance.
Upon enquiry at the Treasury I was told that Mr. Gallatin had received the Passport transmitted to him by Mr. Foronda and not answered the Letter covering it, as it was not usual to reply to such Letters.  I therefore thought it would be better to say nothing to Mr. Gallatin but to write a few Lines to Mr. Foronda to let him know that Mr. Gallatin had received his Passport and also to satisfy the other enquiries in his Letter  With Sentiments of the most Sincere & Respectful attachment I am Sir Your Mo: Obt Sert

John Graham

